Title: From Thomas Jefferson to Charles Simms, 22 January 1809
From: Jefferson, Thomas
To: Simms, Charles


                  
                     Sir
                     
                     Washington Jan. 22. 09.
                  
                  I recieved last night your letter of yesterday, and this being a day in which all the offices are shut, & the case admitting no delay, I inclose you a special order, directly from myself to apply for aid of the militia adjacent to the vessel, to enable you to do your duty as to the sloop loading with flour. but I must desire that, so far as the agency of the militia be employed, it may be with the utmost discretion, and with no act of force beyond what shall be necessary to maintain obedience to the laws, using neither deeds nor words unnecessarily offensive. I salute you with respect.
                  
                     Th: Jefferson
                     
                  
               